FILED
                                                     United States Court of Appeals
                                                             Tenth Circuit

                                 PUBLISH                   March 28, 2013
                                                        Elisabeth A. Shumaker
                 UNITED STATES COURT OF APPEALS             Clerk of Court

                        FOR THE TENTH CIRCUIT


GLEN LLEWELLYN,
      Plaintiff–Appellant,
v.                                                No. 11-1340
ALLSTATE HOME LOANS, INC.,
d/b/a Allstate Funding; OCWEN
LOAN SERVICING, LLC; NOMURA
CREDIT AND CAPITAL, INC.; NCC
SERVICING, LLC; CASTLE
MEINHOLD & STAWIARSKI, LLC,
      Defendants–Appellees,
and
SHEARSON FINANCIAL
NETWORK, INC.; EQUITY PACIFIC
MORTGAGE, INC.; KEVIN RIDER;
OCWEN FINANCIAL
CORPORATION; NOMURA
SECURITIES INTERNATIONAL,
INC.,
      Defendants.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                (D.C. No. 1:08-CV-00179-WJM-KLM)


John N. McNamara of McNamara Law Firm, P.C., Denver, Colorado, for
Plaintiff–Appellant.

Adam C. Goldstein of O’Melveny & Myers, Newport Beach, California (Elizabeth
L. McKeen of O’Melveny & Myers, Newport Beach, California and Mark C.
Willis of Kutak Rock LLP, Denver, Colorado, with him on the brief), for
Defendants–Appellees Ocwen Loan Servicing, LLC and Nomura Credit and
Capital, Inc.

Phillip A. Vaglica (Christopher T. Groen with him on the brief) of Castle
Stawiarski, LLC, Denver, Colorado, for Defendant-Appellee Castle Meinhold &
Stawiarski, LLC.


Before KELLY, McKAY, and HOLMES, Circuit Judges.


McKAY, Circuit Judge.


      Plaintiff Glen Llewellyn filed this action asserting a Fair Debt Collection

Practices Act claim, a Fair Credit Reporting Act claim, and a state law outrageous

conduct claim against Ocwen Loan Servicing LLC and Nomura Credit and

Capital, Inc. (together, the “Ocwen Defendants”) based on their alleged credit

reporting inaccuracies, and asserting an FDCPA and an outrageous conduct claim

against Castle Meinhold & Stawiarski, LLC in connection with foreclosure

actions CMS took against Plaintiff. The district court granted summary judgment

for the Defendants on each of Plaintiff’s claims. Plaintiff now appeals, arguing

summary judgment was inappropriate on his FCRA and FDCPA claims.

                                  B ACKGROUND

      On March 7, 2006, Plaintiff purchased a property located at 7915 Coolidge

Way in Aurora, Colorado, for $559,980. In connection with this purchase,

Plaintiff executed a note with Allstate Home Loans, Inc. d/b/a Allstate Funding in


                                        -2-
the amount of $447,984, secured by a deed of trust on the Coolidge property. The

loan was funded by Allstate’s subsidiary, Equity Pacific Mortgage, Inc., using

Allstate’s warehouse line of credit. Under the terms of the note, Plaintiff was

required to make monthly payments on the loan to EPMI. Plaintiff did so in May

2006, timely making his first monthly payment. Shortly thereafter, NCCI

purchased the loan on the secondary market and, on May 15, 2006, transferred the

servicing rights to Ocwen, which serviced the loan as the attorney-in-fact for

NCCI. On the date of the service transfer, Plaintiff’s loan was current.

      Prior to the service transfer to Ocwen, Plaintiff had initiated the process of

refinancing the loan, ultimately acquiring two refinance mortgage loans on the

Coolidge property, totaling $676,000. Plaintiff signed the refinance documents

on June 1, 2006, but did not advise the refinance closing agent that the servicing

rights had been transferred to Ocwen, despite his awareness of this fact. Plaintiff

then spoke with an Ocwen representative on June 5 and incorrectly informed

Ocwen that his loan had been refinanced—at the time, he had not yet delivered

the required funds to the closing agent. When the Ocwen representative asked

Plaintiff for additional details regarding the refinance, he refused to provide any

further information. Two days later, Plaintiff delivered to the refinance closing

agent the funds he owed to close the transaction. Again, he did not mention

Ocwen was servicing the loan that was meant to be refinanced.

      On June 14, the closing agent wired the refinancing payoff funds to

                                         -3-
Washington Mutual Bank, identifying EPMI (the prior servicer) as the

beneficiary. EPMI then wired the funds to Allstate on July 11. From there, it

remains unclear what became of the funds. It is undisputed, however, that neither

Ocwen nor NCCI ever received the payoff funds as a result of the refinancing

transaction.

      Ocwen did not receive any payments in connection with the loan in June or

July 2006. As a result, Ocwen sent Plaintiff a past-due notice on the loan on July

17 and a letter discussing foreclosure and its alternatives on August 1. Ocwen

then, on August 6, provided a negative credit report regarding Plaintiff to a credit

reporting agency (“CRA”). In response, Plaintiff called Ocwen on August 7. He

informed the Ocwen representative his loan had been refinanced and his new loan

was being serviced by Washington Mutual. The Ocwen representative informed

Plaintiff that Ocwen had not received any payoff funds and advised him to speak

with Washington Mutual to obtain details about the status of the loan. Ocwen

then sent Plaintiff another past due notice on August 9 and issued a foreclosure

referral to the law firm CMS on August 29.

      After receiving the foreclosure referral from Ocwen, CMS sent a debt

validation letter to Plaintiff on September 7, informing him that CMS had been

retained to commence foreclosure proceedings against the Coolidge property. In

the debt validation letter, CMS further advised Plaintiff of the various options

available to him if he disputed the debt in question, one of which was to contact

                                         -4-
CMS. Plaintiff did precisely that; on September 25, he sent a fax to CMS with a

copy of a HUD settlement statement showing that EPMI was to receive the

refinancing funds and a letter from Washington Mutual to Plaintiff stating, “If

OCWEN was to be paid off during the refinance and was not, please contact your

closing agent for research on the payoff wire.” (App. at 1217.) After receiving

this information, CMS took no further action. Instead, it forwarded the

information to Ocwen on October 13. CMS then placed the file on hold on

October 18, which action it confirmed with Ocwen on October 19. That same

day, CMS sent Plaintiff a letter informing him it had “received [his] recent

correspondence disputing the foreclosure proceedings on the [Coolidge] property

and ha[d] forwarded such to [its] client, Ocwen,” and Ocwen had instructed CMS

“to place [its] file on hold pending the outcome of the investigation of [his]

dispute.” (Id. at 177.)

      In the meantime and over the course of the following months, several

developments took place involving various aspects of Plaintiff’s dispute. First,

the servicing rights were transferred from Ocwen to NCC Servicing LLC on

October 20, 2006. Second, Ocwen received three separate payments from

Allstate. The first, in the amount of $7,250.92, was received on September 29.

This payment was returned to Allstate as insufficient to cure the then three-month

delinquency. The second, in the amount of $3,625.46, was received on October

10. This payment, too, was returned as insufficient to cure the then four-month

                                         -5-
delinquency. Ocwen then received a third and final payment in the amount of

$10,876.38 on October 23. Because Ocwen was no longer servicing Plaintiff’s

loan, it forwarded the payment to NCC, the new servicer. Finally, during the

months of September and October 2006, Ocwen continued to provide negative

credit reports regarding Plaintiff to CRAs. In addition, after the servicing rights

had been transferred to NCC, Ocwen confirmed to TransUnion on three occasions

that the loan had been service transferred.

      As these separate developments were taking place, Plaintiff made several

complaints to Ocwen and CMS regarding the disputed debt. He had also obtained

the assistance of his mortgage broker, who made several calls to Ocwen on

Plaintiff’s behalf. In these various communications, Plaintiff provided the HUD

settlement statement and the letter from Washington Mutual, and he and his

mortgage broker informed Ocwen and CMS the loan had been refinanced and the

payoff funds had been transferred to EPMI and/or Allstate. In response, Ocwen

began investigating Plaintiff’s complaints. Ocwen then, on October 23, received

notice from TransUnion, one of the CRAs to which Ocwen reports, that Plaintiff

had disputed Ocwen’s reports.

      During Ocwen’s investigation, it requested additional documentation from

Plaintiff, including “documents of how the payment was made.” (Id. at 437.) On

November 3 and November 10, the closing agent who handled Plaintiff’s

refinance sent to NCC and CMS, respectively, a copy of the wire transfer log

                                         -6-
reflecting the wire transfer of the payoff funds to EPMI. It does not appear,

however, this log was also sent to Ocwen at that time. Ocwen then, on November

13, sent Plaintiff an additional letter explaining the copy of the HUD settlement

statement was “insufficient for [Ocwen] to research the issue.” (Id. at 1236.)

Ocwen therefore requested Plaintiff provide it with “the front and back copy of

the cashed payoff check, source of receipt along with the letter from your prior

servicer stating that the loan was paid in full with them.” (Id.) In response to

Ocwen’s request for further proof of the payoff, the closing agent sent the wire

transfer log to Ocwen on November 21.

      On December 5, CMS sent a letter to Plaintiff advising him “that [its] client

has indicated that this loan should have been paid-in-full,” and CMS was

therefore instructed to “close and bill [its] foreclosure file on this case.” (Id. at

1487.) CMS further represented that Plaintiff’s “credit report will be reversed,”

and offered that “if [its] client has not fully done so . . . [CMS] will ensure that

the problem is addressed.” (Id.) CMS’s foreclosure file was closed in its system

two days later, and the certified copy of the deed of trust was returned to NCC.

When no further action had been taken to correct the negative credit reports,

Plaintiff’s counsel sent a letter to CMS on January 22, 2007, requesting CMS

have its client address the issue. In response, an NCC representative “writing . . .

on behalf of NCC Servicing, LLC.[,] Ocwen Mortgage and Nomura Credit and

Capital” sent Plaintiff a letter informing him that “we have requested a correction

                                           -7-
to [Plaintiff’s] credit.” (Id. at 1492.) On February 8, when still no further action

had been taken, Plaintiff’s counsel sent a letter to CMS complaining of Ocwen’s

failure to correct the negative credit reports. CMS forwarded this letter to NCC,

which then sent an email to Ocwen stating, “we are in desperate need of a letter

from Ocwen stating that this will be corrected on the borrowers [sic] credit

report.” (Id. at 1497.) Ocwen responded with a letter to Plaintiff dated February

15, which CMS faxed to Plaintiff that same day, in which Ocwen stated it had

“requested that the entire reporting trade line be deleted on the loan.” (Id. at

1537.)

         Plaintiff filed his complaint on January 29, 2008, asserting a claim under

the FDCPA and a state law outrageous conduct claim against the Ocwen

Defendants and CMS as well as a claim under the FCRA against the Ocwen

Defendants. On motions by the Defendants, the district court granted summary

judgment on each of Plaintiff’s claims. It concluded Plaintiff failed to provide

evidence of actual damages or willfulness to support his FCRA claim, the Ocwen

Defendants are not “debt collectors” under the FDCPA, Plaintiff’s FDCPA claim

against CMS is barred by the statute of limitations, and the Defendants’ actions

did not rise to the level of extreme and outrageous conduct required for Plaintiff’s

outrageous conduct claim. Plaintiff appeals the dismissal of his FCRA and

FDCPA claims.




                                           -8-
                                     D ISCUSSION

      “We review a district court’s decision to grant summary judgment de novo,

applying the same standard as the district court.” Lundstrom v. Romero, 616 F.3d

1108, 1118 (10th Cir. 2010) (internal quotation marks omitted). Summary

judgment is appropriate if “there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                          I. Fair Credit Reporting Act

      Plaintiff alleges the Ocwen Defendants violated § 1681s-2(b) of the FCRA.

Under this section, a furnisher of information who has received notice of a

dispute from a CRA is required to:

      (1) investigate the disputed information; (2) review all relevant
      information provided by the CRA; (3) report the results of the
      investigation to the CRA; (4) report the results of the investigation to
      all other CRAs if the investigation reveals that the information is
      incomplete or inaccurate; and (5) modify, delete, or permanently block
      the reporting of the disputed information if it is determined to be
      inaccurate, incomplete, or unverifiable.

Pinson v. Equifax Credit Info. Servs., Inc., 316 F. App’x 744, 750 (10th Cir.

2009). A consumer is entitled to actual damages for a negligent violation of the

FCRA. 15 U.S.C. § 1681o(a). “Under § 1681n(a), however, the consumer need

not prove actual damages if the violation is willful, but may recover punitive

damages and statutory damages ranging from $100 to $1,000.” Birmingham v.

Experian Info. Solutions, Inc., 633 F.3d 1006, 1009 (10th Cir. 2011).

      The district court granted summary judgment to the Ocwen Defendants,

                                         -9-
concluding Plaintiff had failed to provide evidence of actual damages, either

economic or emotional, or willfulness to support his FCRA claim. Plaintiff

argues each of these conclusions was in error.

                                 A. Actual Damages

      Plaintiff argues he suffered both economic and emotional damages as a

result of the Ocwen Defendants’ alleged violation of the FCRA. He maintains he

produced sufficient evidence in response to the Ocwen Defendants’ motion for

summary judgment to create at least a genuine dispute as to the existence of such

damages and whether they were caused by the Ocwen Defendants’ alleged FCRA

violation.

      We turn first to Plaintiff’s alleged economic damages. Specifically, he

claims the Ocwen Defendants’ negative credit reporting ruined his credit and

precluded him from obtaining further loans. Because the appropriateness of

summary judgment turns on the existence, or non-existence, of a factual dispute,

we discuss each piece of evidence Plaintiff has offered to support these two

claims.

      First, Plaintiff claims the Ocwen Defendants’ actions ruined his credit

score. To rebut this argument, the Ocwen Defendants submitted two credit

reports for Plaintiff, each containing a credit score from the three credit bureaus.

The first report, issued on May 16, 2006 (the day after the Ocwen Defendants

acquired Plaintiff’s loan), shows credit scores of 637, 605, and 631, which

                                         -10-
average to 624. The second report, issued on December 8, 2006, shows credit

scores of 668, 564, and 631, which average to 621—only a three-point difference

from the May 2006 report. Notably, in response, Plaintiff did not cite to any

other credit reports to support his contention his credit had been ruined. Rather,

he relied on statements made by his broker, his accountant, and Michael Barron,

the former CEO of the parent company of Defendant Allstate Home Loans, Inc.

       Specifically, Plaintiff pointed to his broker’s description of the Ocwen

Defendants’ actions as “totally screwing [Plaintiff’s] credit.” (App. at 1307.) He

similarly relied on Mr. Barron’s statement that Plaintiff’s credit was “terrible.”

(Id. at 1594.) The only evidence he offered of a decrease in his credit score

comes from his broker and his accountant. According to his broker, “At no point

did [Plaintiff’s] credit score only drop by three points . . . ; in fact, his credit

scores fell by nearly one hundred points because of Ocwen.” 1 (Id. at 1637.)


       1
        Plaintiff’s broker had previously testified during her deposition that
Plaintiff’s “scores fall [sic] from 780 to down below 600 because of one mortgage
late.” (Id. at 1278.) The full exchange was as follows:
       Q:     When you say you reviewed [your file on Plaintiff] for a year, do
              you mean since the action started, or back in the application
              phase you were involved in it for a year?

       A:   No. After the loan closed and when I was going to do another
            loan for Mr. Llewellyn, Ocwen showed one times 30 days late.
            His scores fall [sic] from 780 to down below 600 because of one
            mortgage late. So I said, What is Ocwen? We had nothing from
            Ocwen. So -- .”
(Id.) When read in context, Plaintiff’s broker’s testimony is less than clear.
                                                                       (continued...)

                                           -11-
Plaintiff’s accountant similarly stated, “Mr. Llewellyn told me his credit rating

with the three major credit bureaus dipped over 100 points by the beginning of

2007 as compared to spring, 2006.” (Id. at 1258.)

      These pieces of evidence, however, do not create a genuine dispute as to

whether the Ocwen Defendants’ actions ruined Plaintiff’s credit score. A review

of the statements made by Plaintiff’s accountant and Mr. Barron reveals they are

inadmissible hearsay and therefore cannot support Plaintiff’s opposition to

summary judgment. Jaramillo v. Colo. Judicial Dep’t, 427 F.3d 1303, 1314 (10th

Cir. 2005) (“Hearsay testimony that would not be admissible at trial is not

sufficient to defeat a motion for summary judgment.”). The statement made by

Plaintiff’s accountant makes clear he was merely recounting Plaintiff’s own

statement that his credit score had fallen 100 points. Similarly, Mr. Barron was

unequivocal in his deposition that he “didn’t see [Plaintiff’s] credit report.”

(App. at 1597.) Mr. Barron readily admitted he “didn’t know anything at all

except what [Plaintiff’s counsel] told [him] about it.” (Id. at 1598.) Plaintiff is

then left only with his broker’s statements that the Ocwen Defendants “screwed”


      1
        (...continued)
Plaintiff does not cite to any further deposition testimony in which his broker
identified the time-frame or “mortgage late” to which she was referring in order
to specifically tie the alleged drop in Plaintiff’s credit score to the Ocwen
Defendants’ negative credit reporting. Without such information, we cannot infer
that Plaintiff’s credit score ultimately fell from 780 to below 600, an allegation
for which Plaintiff provided no other evidence, as a result of the Ocwen
Defendants’ alleged violation of the FCRA.

                                         -12-
with his credit and that his credit score fell nearly 100 points. However, such

“[u]nsupported conclusory allegations . . . do not create an issue of fact.”

MacKenzie v. City & Cnty. of Denver, 414 F.3d 1266, 1273 (10th Cir. 2005).

Plaintiff has therefore failed to create a genuine dispute as to whether the Ocwen

Defendants’ alleged violation of the FCRA negatively affected his credit.

      Plaintiff additionally argues the Ocwen Defendants’ actions prevented him

from obtaining further refinance loans, which were critical to his business. In

their motion for summary judgment, the Ocwen Defendants noted there was no

evidence Plaintiff had submitted a single formal loan application that had been

denied. In response, Plaintiff pointed to statements made by his broker and

accountant, as well as himself, regarding his inability to obtain further loans. He

additionally relied on Mr. Barron’s inability to obtain a refinance loan for his

property at a 100% loan-to-value ratio. We address each of these pieces of

evidence in turn.

      According to Plaintiff, “[w]hen [his] credit was ruined, [he] could no

longer borrow or acquire new properties to scrape, fix up, rent, or sell at a profit

to pay the loans against the properties.” (App. at 1207.) Plaintiff’s broker

similarly stated Plaintiff “could not get any more loans to purchase more

properties from at least September, 2006, through March, 2007 to keep his real

estate investment portfolio strong.” (Id. at 1637.) His accountant likewise

concluded Plaintiff was “unable to generate income [in the fall of 2006] because

                                         -13-
of his ruined credit and inability to procure loans.” (Id. at 1259.) However,

neither Plaintiff, nor his broker, nor his accountant provided any evidence

Plaintiff had applied for, and been denied, additional loans. To the contrary,

Plaintiff’s broker testified that after Plaintiff refinanced the Coolidge property, he

did not submit an application for a home purchase or refinance mortgage loan

through her, her company, or her associates. (Id. at 1303-04.)

      Plaintiff did point to one instance in which Mr. Barron was unable to obtain

a refinance loan on Plaintiff’s properties at a 100% loan-to-value ratio. As Mr.

Barron explained during his deposition, he offered, at Plaintiff’s counsel’s request

and in response to the threat of a lawsuit, to “see if there’s anything we can do for

Mr. Llewellyn” (id. at 1594), specifically to “see if we can refinance the loan”

(id. at 1595). However, Mr. Barron was unable to offer Plaintiff a refinance loan

at the loan-to-value ratio Plaintiff had wanted. Plaintiff relied on an email sent to

Mr. Barron to demonstrate this was because of the Ocwen Defendants’ negative

credit reporting. In the email, an employee informed Mr. Barron that Plaintiff “is

looking for a 100%CLTV on all his properties” but “unfortunately with his

multiple 30 day lates, his current FICO and of course major changes in the

marketplace [70 or 80% loan-to-value] is the very best we could do at this point.”

(Id. at 1628.) Mr. Barron confirmed this is what the email said, but did not

provide any further details on why he was unable to offer Plaintiff a 100% loan-

to-value refinance. He did, however, acknowledge that in early 2007 “[s]ubprime


                                         -14-
loans were unable to be sold effectively or par or above.” (Id. at 1623.)

      Plaintiff argues the reference in the email to Plaintiff’s “multiple 30 day

lates” and “his current FICO” are sufficient to create a genuine issue as to

whether his inability to obtain the 100% loan-to-value refinance was caused by

the Ocwen Defendants’ negative credit reporting. However, the only evidence

Plaintiff submitted to show these factors at least contributed to the offer of only

70 to 80% loan-to-value refinancing was the email itself. Because Plaintiff offers

the employee’s statement contained in the email to prove the truth of the matter

asserted in that statement—the cause of the denial—it is inadmissible hearsay.

Fed. R. Evid. 801(c), 802. As we previously discussed, such hearsay statements

may not be considered in support of Plaintiff’s opposition to summary judgment.

See Jaramillo, 427 F.3d at 1314. Without the explanation for why Mr. Barron

could not offer Plaintiff a refinance loan at a 100% loan-to-value ratio, we are

unable to infer that the Ocwen Defendants’ negative credit reporting precluded

Plaintiff from obtaining further loans as he contends.

      Although he presents much argument on the issue, Plaintiff has failed to

point to specific admissible evidence to support his claim that he has suffered

economic damages as a result of the Ocwen Defendants’ alleged violation of the

FCRA. “We stress that [Plaintiff] had the affirmative duty of coming forward

with evidence supporting his claim that [the Ocwen Defendants’] alleged

inaccurate report caused him harm.” Cahlin v. Gen. Motors Acceptance Corp.,


                                         -15-
936 F.2d 1151, 1161 (11th Cir. 1991). “Despite more than adequate opportunity

for discovery, he has failed to meet this burden, and the district court’s grant of

summary judgment in favor of [the Ocwen Defendants] must be affirmed on this

basis.” Id.

      We turn now to Plaintiff’s claim that he suffered emotional damages as a

result of the Ocwen Defendants’ alleged violation of the FCRA. In their motion

for summary judgment, the Ocwen Defendants argued Plaintiff failed to produce

any evidence to support this claim. In response, Plaintiff submitted his own

affidavit and records from medical evaluations that took place in 2009. In his

affidavit, Plaintiff explained that before the Ocwen Defendants began issuing

negative credit reports, his preexisting Crohn’s disease and depression were under

control. He specifically stated he no longer needed any medication for his

depression, he experienced no Crohn’s-related symptoms, and he was otherwise

quite healthy, with a stamina unmatched by his coworkers. (App. at 1204.) Then,

in approximately August 2006, Plaintiff discovered the Ocwen Defendants had

issued negative credit reports in connection with the Coolidge property loan. As

a result of this discovery, Plaintiff’s “health began to rapidly deteriorate” with

symptoms of his Crohn’s disease “return[ing] with great force.” (Id. at 1205.) In

addition, Plaintiff began to “experience severe abdominal pain with stomach and

intestinal cramping, along with bloating, constipation, diarrhea, and reoccurring

nausea” as well as “drenching night sweats, panic attacks, anxiety, severe kidney


                                         -16-
pains, horrible joint pains at [his] wrists, neck, hips, jaw, spine, and knees, and

low grade fevers and chills.” 2 (Id. at 1205-06.) He further experienced “great

stress and anxiety” in response to the various written communications he received

from the Ocwen Defendants and CMS. (Id. at 1206.) These increased health

problems led to a return of Plaintiff’s depression and a feeling that he “could not

recover.” (Id.)

      The Ocwen Defendants contend Plaintiff’s affidavit, without more, is

insufficient to create a genuine dispute as to whether their actions caused Plaintiff

to suffer emotional damages. They rely on the requirement imposed by several of

our sister circuits that plaintiffs who rely on their own testimony to establish

emotional harm must “explain [their] injury in reasonable detail and not rely on

conclusory statements, unless the facts underlying the case are so inherently

degrading that it would be reasonable to infer that a person would suffer

emotional distress from the defendant’s action.” Bagby v. Experian Info.

Solutions, Inc., 162 F. App’x 600, 605 (7th Cir. 2006) (internal quotation marks

omitted); see also Ross v. FDIC, 625 F.3d 808, 818 (4th Cir. 2010). The Ocwen

Defendants argue Plaintiff failed to provide anything other than “conclusory and

uncorroborated statements” that they, opposed to other stressful events in

Plaintiff’s life at the time, caused his emotional distress. (Ocwen Defs.’ Answer

      2
        Plaintiff additionally suffered other symptoms that led a doctor to
“immediately diagnose[]” Plaintiff with diabetes. (Id.) Plaintiff does not appear
to argue the Ocwen Defendants’ actions caused or contributed to his diabetes.

                                         -17-
Br. at 33.)

      Viewing Plaintiff’s affidavit in the light most favorable to him and drawing

all reasonable inferences in his favor, as we must, we conclude Plaintiff has

provided sufficient evidence he suffered emotional damages as a result of the

Ocwen Defendants’ actions. See Robinson v. Equifax Info. Servs., LLC, 560 F.3d

235, 242 (4th Cir. 2009) (concluding the plaintiff “sufficiently articulated and

demonstrated the emotional distress she experienced as she attempted to correct

[the credit reporting service’s] errors” where she “presented evidence that her

mental distress manifested itself as headaches, sleeplessness, skin acne, upset

stomach, and hair loss”). We agree that in relying on his own testimony, Plaintiff

was required to “explain [his] injury in reasonable detail and not rely on

conclusory statements,” Bagby, 162 F. App’x at 605 (internal quotation marks

omitted), and conclude he has done precisely that. Plaintiff detailed the state of

his health prior to the Ocwen Defendants’ negative reporting, including the

dormancy of his pre-existing conditions; he identified his discovery of the Ocwen

Defendants’ negative credit reports as the event precipitating the deterioration of

his health; and he described, in great detail, the stress, anxiety, and physical

symptoms he experienced after learning of the negative reports and the effect they

had on his Crohn’s disease and depression. Plaintiff’s attribution of his

symptoms and the deterioration of his health to the Ocwen Defendants’ actions is




                                         -18-
not so incredible or conclusory we can ignore it. 3 It is reasonable to infer from

the aggravation of Plaintiff’s previously managed conditions and the development

of several new symptoms at precisely the time Plaintiff discovered the negative

reports on his credit report that the Ocwen Defendants’ actions caused these

forms of emotional damages. This inference is no less reasonable simply because

Plaintiff was diagnosed with diabetes and experienced other stressful life events

(including several foreclosures) during the same time period. See Bach v. First

Union Nat’l Bank, 149 F. App’x 354, 362 (6th Cir. 2005) (concluding that

although a stroke suffered by plaintiff during the same time as the FCRA

violation “was clearly not a result of [the] violation, the fact that [the plaintiff]

had suffered a stroke [was] pertinent to the circumstances surrounding [her]

emotional distress”).

      Contrary to the Ocwen Defendants’ assertion, Plaintiff was not required to

produce evidence to corroborate his detailed and specific testimony in order to



      3
         We acknowledge that Plaintiff’s description of the damages he suffered
includes several physical symptoms in addition to forms of emotional distress. At
trial, Plaintiff’s ability to recover for the various physical symptoms he describes
will turn, in part, on his ability to establish that the physical symptoms are
manifestations of the emotional distress he experienced. At this stage, however,
it is sufficient that Plaintiff presented a detailed description of various
manifestations of emotional distress he allegedly experienced as a result of the
Ocwen Defendants’ actions. These include, but are not limited to, “drenching
night sweats, panic attacks,” “great stress and anxiety,” and the feeling he “could
not recover.” (App. at 1205-06.) Plaintiff’s ability to seek damages for the other
various physical symptoms will be more appropriately addressed by the district
court through pre-trial and trial motions.

                                          -19-
survive summary judgment. Although several of our sister circuits require a

plaintiff to describe his or her emotional distress “in reasonable detail,” Bagby,

162 F. App’x at 605 (internal quotation marks omitted), the Ocwen Defendants

have not pointed to, nor have we found, any circuit that additionally requires

corroborating evidence. As the Sixth Circuit explained, “An injured person’s

testimony alone may suffice to establish damages for emotional distress provided

that she reasonably and sufficiently explains the circumstances surrounding the

injury and does not rely on mere conclusory statements.” Bach, 149 F. App’x at

361 (emphasis added). Plaintiff described the circumstances surrounding his

injury in reasonable and sufficient detail that he was not required to produce

further evidence of his emotional distress. We conclude that his affidavit alone

created a genuine dispute as to whether the Ocwen Defendants’ actions caused

him to suffer emotional damages.

                                B. Willful Violation

      Plaintiff contends that, in addition to his actual damages, he is entitled to

recover statutory and punitive damages under 15 U.S.C. § 1681n because the

Ocwen Defendants willfully violated the FCRA. “A ‘willful’ violation is either

an intentional violation or a violation committed by an agency in reckless

disregard of its duties under the FCRA.” Birmingham, 633 F.3d at 1010.

“Recklessness is measured by ‘an objective standard: action entailing an

unjustifiably high risk of harm that is either known or so obvious that it should be


                                         -20-
known.’” Id. (quoting Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 68 (2007)).

“‘[A] company subject to FCRA does not act in reckless disregard of it unless the

action is not only a violation under a reasonable reading of the statute’s terms, but

shows that the company ran a risk of violating the law substantially greater than

the risk associated with a reading that was merely careless.’” Id. (quoting Safeco,

551 U.S. at 69) (alterations in original). The district court concluded that,

although there was a genuine dispute as to whether the Ocwen Defendants

violated the FCRA, Plaintiff had failed to present evidence that any such violation

was willful.

      Plaintiff argues he provided evidence from which a jury could infer the

Ocwen Defendants willfully violated the FCRA in failing to remove their negative

credit reports until February 15, 2007—nearly four months after their

investigation obligations under § 1681s-2(b) were triggered. In support of this

argument, Plaintiff relies on the December 5, 2006, letter written by CMS, in

which CMS stated “that [its] client has indicated that this loan should have been

paid-in-full.” (App. at 1487.) He argues this letter represents the Ocwen

Defendants’ acknowledgment that the negative credit reports were in error and

contends that once the Ocwen Defendants acknowledged this fact, their delay in

removing the negative reports was willful. Before we reach Plaintiff’s argument

that any delay after the Ocwen Defendants admitted the reports were in error

constitutes willfulness, we must first consider whether the December 5 letter can,

                                         -21-
in fact, be considered an admission by the Ocwen Defendants.

      Notably, in its December 5 letter, CMS does not identify the “client” to

which it refers. Plaintiff argues the client must be Ocwen because it was the only

entity that had provided negative credit reports to the CRAs. However, Plaintiff’s

argument is directly contradicted by the sworn statement of Deanne Stodden, a

CMS attorney, that “[o]n December 5, 2006, CMS was instructed to close its

foreclosure file by the new servicer, NCC Servicing.” (Id. at 119 (emphasis

added).) Further contradicting Plaintiff’s argument is CMS’s refusal to revise the

December 5 letter “to reflect that Ocwen was the client,” as requested by

Plaintiff’s counsel. (Id. at 119-20.) Rather than do so, and “solely as an

accommodation to [Plaintiff’s counsel’s] specific request,” CMS rewrote the

December 5 letter and informed Plaintiff’s counsel that “CMS currently

represented NCC Servicing, LLC.” (Id. at 120.) The revised letter, written on

January 18, 2007, reflects the same. (Id. at 181 (“Please be advised that this firm

currently represents NCC Servicing, LLC. . . . .”).) Plaintiff does not cite to any

evidence to support his conflicting interpretation of the December 5 letter.

Rather, he maintains a jury could infer from the fact that Ocwen initially retained

CMS that it was the “client” to which CMS referred on December 5.

      Even viewing the evidence in the light most favorable to Plaintiff, we

conclude Plaintiff has failed to create a genuine dispute as to the identity of the

“client” mentioned in CMS’s December 5 letter. The Ocwen Defendants

                                         -22-
presented testimony and correspondence with Plaintiff’s counsel demonstrating

that NCC, and not Ocwen, was CMS’s client as of December 5, 2006. Plaintiff

asks us to essentially ignore this evidence and infer from CMS’s initial

representation of Ocwen that CMS’s December 5 letter referred to Ocwen. Given

the evidence, this inference is not a reasonable one. We are therefore not

required to make it in Plaintiff’s favor. Carney v. City & Cnty. of Denver, 534

F.3d 1269, 1276 (10th Cir. 2008). Because Plaintiff has not shown the Ocwen

Defendants admitted through CMS’s December 5 letter that the negative credit

reports were in error, we need not consider Plaintiff’s argument that their

subsequent delay in removing the reports was willful.

      To further support his claim of a willful violation, Plaintiff points generally

to the Ocwen Defendants’ failure to consider pertinent information they had

available when the investigation obligations triggered and information they

obtained during the subsequent investigation. He specifically refers to his own

representations that his loan had been refinanced, the HUD Settlement Statement

showing the payoff was to be made to EPMI, the Washington Mutual letter

confirming payoff funds were sent to EPMI, and the partial payments the Ocwen

Defendants received from Allstate. He argues these documents and

representations alerted the Ocwen Defendants the loan had been refinanced and

their failure to immediately remove the negative reporting based on this

information was willful.

                                        -23-
      Although Plaintiff’s evidence supports his assertion that the Ocwen

Defendants “moved slowly in completing [their] investigation and [were]

negligent in [their] compliance with the prompt deletion requirement,” “[t]he

record does not reveal . . . any intention to thwart consciously [Plaintiff’s] right to

have inaccurate information removed promptly from his report.” Stevenson v.

TRW Inc., 987 F.2d 288, 294 (5th Cir. 1993) (concluding the district court’s

finding of willful noncompliance was clearly erroneous). As in Birmingham, in

which we held the defendant was entitled to summary judgment on the plaintiff’s

willful violation claim, “we have been pointed to no described practice that would

be a reckless violation of the FCRA.” 633 F.3d at 1012. Nor has Plaintiff

provided any evidence the Ocwen Defendants’ standard procedures were

unreasonable. See id. At most, he offers evidence that the Ocwen Defendants

negligently violated their § 1681s-2 obligations. This is insufficient to support a

claim under § 1681n for a willful violation of the FCRA. See Birmingham, 633

F.3d at 1012 (affirming grant of summary judgment to defendant on issue of

willfulness because there was “no evidence that [defendant’s] specific actions

with respect to [plaintiff] were reckless”); Philbin v. Trans Union Corp., 101 F.3d

957, 970 (3d Cir. 1996), abrogated on other grounds by Cortez v. Trans Union,

617 F.3d 688 (3d Cir. 2010) (affirming grant of summary judgment to defendant

on issue of willfulness because evidence that plaintiff notified defendant of an

error and defendant failed to correct the error “falls short of evidence of a willful

                                         -24-
violation”); Casella v. Equifax Credit Info. Servs., 56 F.3d 469, 476 (2d Cir.

1995) (affirming grant of summary judgment to defendant on issue of willfulness

because plaintiff “presented no evidence that either [defendant] acted willfully in

failing to delete the . . . entry”). Thus, the district court did not err in granting

summary judgment to the Ocwen Defendants on Plaintiff’s claim for statutory

damages.

   C. The Ocwen Defendants’ Alternative Arguments that no Violation Occurred

      Having concluded Plaintiff’s FCRA claim survives summary judgment to

the extent it is based on his alleged emotional damages, we must now consider

whether summary judgment was otherwise appropriate on this claim. The Ocwen

Defendants offer two alternative bases for affirming the district court’s grant of

summary judgment. We may, of course, “affirm on any grounds supported by the

record.” Bixler v. Foster, 596 F.3d 751, 760 (10th Cir. 2010) (internal quotation

marks omitted).

      The Ocwen Defendants first argue their reporting of Plaintiff’s non-

payment of the loan was accurate and cannot give rise to an FCRA violation. To

demonstrate the reports were accurate, they point to Plaintiff’s acknowledgment

they did not receive the refinancing payoff and to his shared belief the payoff

funds were stolen by an unidentified party. However, as several of our sister

circuits have explained, the FCRA’s requirement that furnishers of information

correct “incomplete or inaccurate” information, 15 U.S.C. § 1681s-2(b)(1)(D),

                                           -25-
extends not only to false information, which “is clearly inaccurate,” but to

information provided “in such a manner as to create a materially misleading

impression” as well, Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 617 (6th Cir.

2012) (internal quotation marks omitted). See, e.g., Saunders v. Branch Banking

& Trust Co. of Va., 526 F.3d 142, 148 (4th Cir. 2008) (“Congress clearly intended

furnishers to review reports not only for inaccuracies in the information reported

but also for omissions that render the reported information misleading.”). The

Ocwen Defendants did not provide any argument on whether their reporting of

Plaintiff’s non-payment of the loan without any mention of Plaintiff’s dispute

created a materially misleading impression. On this record, we cannot conclude

the Ocwen Defendants are entitled to summary judgment. See Saunders, 526 F.3d

at 150 (affirming denial of the defendant’s motion for judgment as a matter of law

because a “jury could reasonably conclude that [the defendant’s] decision to

report the debt without any mention of a dispute was misleading in such a way

and to such an extent that it can be expected to have an adverse effect” (internal

quotation marks omitted)).

      The Ocwen Defendants additionally argue they are entitled to summary

judgment because their investigation fully complied with the requirements of §

1681s-2(B)(1). They maintain the district court erred in determining, based on

the December 5 letter from CMS, their investigation concluded on that date, and

the subsequent two and a half month delay in removing the negative credit

                                        -26-
reporting was “some evidence” the Ocwen Defendants violated the FCRA. (App.

at 2392.) The Ocwen Defendants argue CMS’s December 5 letter cannot be

attributed to them, and therefore, there is no evidence their investigation

concluded on that date. As a result, they maintain there is no evidence their

investigation concluded or they were “on notice that [their] credit reporting was

incorrect,” requiring them to take action to have it corrected. (Ocwen Defs.’

Answer Br. at 39.)

      Although less than clear, the Ocwen Defendants’ argument appears to be

based on a misinterpretation of the requirement of § 1681s-2(b)(1)(D);

specifically, they appear to argue that furnishers of information, such as

themselves, have thirty days from the conclusion of their investigation, whenever

that may be, to inform CRAs of the results and delete or modify the reporting if

the information is found to be incomplete or inaccurate. However, § 1681s-

2(b)(2) requires furnishers of information to complete their obligations under

subsection (b)(1) “before the expiration of the period under section 1681i(a)(1),”

which is thirty days from the date the CRA receives notice of the dispute. 15

U.S.C. §§ 1681s-2(b)(2), 1681i(a)(1); see also Marshall v. Swift River Acad.,

LLC, 327 F. App’x 13, 15 (9th Cir. 2009) (stating § 1681s-2(b)(2) “oblig[ates]

furnishers to fulfill their Section 1681s-2(b) duties by the CRA’s 30-day deadline

for completing its reinvestigation”). As discussed above, there is at least a

genuine dispute of fact as to whether the Ocwen Defendants’ reporting created a

                                         -27-
materially misleading impression, rendering it “incomplete or inaccurate” under §

1681s-2(b). As a result, a jury could conclude the Ocwen Defendants’ failure to

remove or modify the negative reporting until February 15, 2007—nearly four

months after TransUnion notified them of the dispute—violated § 1681s-2(b).

We are therefore unable to affirm summary judgment on either of the Ocwen

Defendants’ alternative bases.

                      II. Fair Debt Collection Practices Act

      The FDCPA prohibits a debt collector from using “any false, deceptive, or

misleading representation or means in connection with the collection of any

debt.” 15 U.S.C. § 1692e. Conduct that is a violation of this prohibition includes

“threat[ening] to take any action that cannot legally be taken or that is not

intended to be taken,” and “[c]ommunicating or threatening to communicate to

any person credit information which is known or which should be known to be

false, including the failure to communicate that a disputed debt is disputed.” Id. §

1692e(5), (8). In his second amended complaint, Plaintiff alleged the Ocwen

Defendants violated the FDCPA by communicating or threatening to communicate

to CRAs false information concerning his credit worthiness “after being informed

that the debt had been paid off” and by failing to communicate the debt was in

dispute after Plaintiff notified them of this fact. (App. at 71.) Plaintiff also

asserted an FDCPA claim against CMS, alleging it violated the act by threatening

a foreclosure action that could not legally be taken and by failing to stop the

                                         -28-
foreclosure proceedings or rescind the threat “until well after Plaintiff had been

irreparably damaged.” (Id. at 72.)

                      A. Claim against the Ocwen Defendants

      The FDCPA applies only to “debt collectors.” Specifically excluded from

the definition of “debt collector” is “any person collecting or attempting to collect

any debt . . . which was not in default at the time it was obtained by such person.”

15 U.S.C. § 1692a(6)(F). Because the Ocwen Defendants acquired Plaintiff’s

loan on May 15, 2006, when it was undisputedly current, they are not considered

debt collectors under the FDCPA. Plaintiff concedes this fact. He nevertheless

argues the Ocwen Defendants should be considered debt collectors for their

actions taken after October 20, 2006, when the loan was transferred to NCC (a

debt collector), because those actions were undertaken as agents for NCC. In

support of his argument the Ocwen Defendants were acting as NCC’s agents,

Plaintiff relies entirely on NCC’s January 29, 2007, letter written on behalf of

NCC and the Ocwen Defendants, in which the NCC representative assured

Plaintiff that “we have requested a correction to [Plaintiff’s] credit.” (App. at

1492.) Specifically, Plaintiff argues the “fact that [the NCC representative] wrote

on behalf of Ocwen and uses the collective ‘we’ in his letter confirms the agency

relationship between Ocwen and NCC Servicing.” (Appellant’s Reply Br. to

Ocwen Defendants at 25.)

      Aside from Plaintiff’s conclusory assertion that an agency relationship

                                        -29-
existed between NCC and the Ocwen Defendants, he has provided no evidence

that creates a genuine dispute of fact as to whether after October 20, 2006, the

Ocwen Defendants’ actions were undertaken as agents of NCC, thereby rendering

them debt collectors under the FDCPA. “Although our summary judgment

standard requires us to view the facts in the light most favorable to the

non-moving party, it does not require us to make unreasonable inferences in favor

of the non-moving party.” Carney, 534 F.3d at 1276 (internal quotation marks

and brackets omitted). We cannot reasonably infer from the fact that NCC wrote

a letter on behalf of itself and the Ocwen Defendants in which it used the word

“we” that the Ocwen Defendants were agents of NCC. Nor can we reasonably

infer from the mere fact that the Ocwen Defendants continued their investigation

and continued to respond to requests from CRAs that they did so as agents for and

on behalf of NCC rather than as part of their own obligations under the FCRA.

Without any evidence of an agency relationship between the Ocwen Defendants

and NCC, there is no basis from which to conclude the Ocwen Defendants qualify

as debt collectors under the FDCPA. Accordingly, the Ocwen Defendants are

entitled to summary judgment on this claim.

                               B. Claim against CMS

      Pursuant to 15 U.S.C. § 1692k(d), a claim for relief under the FDCPA must

be brought “within one year from the date on which the violation occurs.” CMS

maintains summary judgment was appropriate because Plaintiff’s FDCPA claim

                                         -30-
against it is barred by the one-year statute of limitations. In his second amended

complaint, Plaintiff alleged CMS violated the FDCPA by “threaten[ing] a

foreclosure action against Plaintiff’s property” and by failing to “stop foreclosure

proceedings and/or rescind the threat until well after Plaintiff had been

irreparably harmed.” (App. at 72.) CMS argues Plaintiff cannot identify any

such alleged violation that occurred after January 29, 2007—one year before

Plaintiff filed his complaint. CMS sent Plaintiff the debt validation letter on

September 7, 2006, placed its file on hold on October 18, 2006, and closed its

foreclosure file on December 7, 2006—all well before January 29, 2007.

      In an attempt to identify some action by CMS that took place after January

29, 2007, Plaintiff makes three arguments: (1) the threat of foreclosure continued

until February 15, 2007, when the Ocwen Defendants reversed the negative credit

reports; (2) CMS aided and abetted the Ocwen Defendants’ reporting to CRAs

that foreclosure proceedings had been initiated and commenced; and (3) CMS

failed to reverse the negative credit reports despite acknowledging they were in

error. We evaluate each of these arguments individually to determine whether

any portion of Plaintiff’s claim is not barred by the statute of limitations. See

Solomon v. HSBC Mortg. Corp., 395 F. App’x 494, 497 (10th Cir. 2010) (“For

statute-of-limitations purposes, discrete violations of the FDCPA should be

analyzed on an individual basis.”).

      With respect to Plaintiff’s first argument, he has failed to provide any

                                         -31-
evidence that a threat of foreclosure created by CMS’s debt validation letter

continued until February 15, 2007. To the contrary, the undisputed evidence

shows CMS informed Plaintiff on October 18 that his file would be placed on

hold and further informed him on December 5, 2006, of the impending closure of

his file. Plaintiff has not pointed to any evidence that would lead him to believe

these representations were inaccurate. He has similarly provided no evidence to

support his allegation CMS aided and abetted the Ocwen Defendants’ reporting to

CRAs that foreclosure proceedings had been initiated. Nor does he provide any

explanation of how any such action was undertaken “in connection with the

collection of any debt.” 15 U.S.C. § 1692e.

      Turning then to Plaintiff’s final argument, we must determine whether

CMS’s failure to reverse the Ocwen Defendants’ negative credit reports despite

its acknowledgment the reports were in error constitutes a violation of the

FDCPA. 4 This alleged violation is premised on Plaintiff’s apparent assertion that

§ 1692e(8) imposed an affirmative duty on CMS to disclose to the CRAs he had

disputed the debt and to take steps to have the Ocwen Defendants’ reporting

reversed. The Eighth Circuit rejected a similar interpretation of § 1692e(8) in

Wilhelm v. Credico, Inc., 519 F.3d 416 (8th Cir. 2008). Reading the general


      4
        To the extent Plaintiff’s argument is based on CMS’s representation that it
would ensure the Ocwen Defendants’ negative credit reports were reversed, such
a representation does not impose upon it any statutory obligation under the
FDCPA that did not otherwise exist.

                                        -32-
provision of § 1692e and Subsection 8 together, the court explained:

      the relevance of the portion of § 1692e(8) on which [plaintiff] relies—
      “including the failure to communicate that a disputed debt is
      disputed”—is rooted in the basic fraud law principle that, if a debt
      collector elects to communicate “credit information” about a consumer,
      it must not omit a piece of information that is always material, namely,
      that the consumer has disputed a particular debt.

Id. at 418 (emphasis in original). As the Eighth Circuit noted, this interpretation

is consistent with the relevant part of the Federal Trade Commission’s Staff

Commentary on the Fair Debt Collection Practices Act, which provides, “If a debt

collector knows that a debt is disputed by the consumer . . . and reports it to a

credit bureau, he must report it as diputed [sic].” Statements of General Policy or

Interpretation Staff Commentary on the Fair Debt Collection Practices Act, 53

Fed. Reg. 50097-02, 50106 (Dec. 13, 1988) (emphasis added).

      We agree with the Eighth Circuit’s interpretation of § 1692e(8) that a debt

collector does not have an affirmative duty to notify CRAs that a consumer

disputes the debt unless the debt collector knows of the dispute and elects to

report to a CRA. Because it is undisputed CMS never reported to a CRA, it was

under no obligation to inform the CRAs the debt was disputed. Nor was CMS

required to take steps to have the Ocwen Defendants’ reporting reversed. 5


      5
        Although Plaintiff argues CMS’s failure to do so constitutes a violation of
the FDCPA, it appears his argument is in actuality based on a provision of the
FCRA, 15 U.S.C. § 1681s-2, and not the FDCPA. As discussed in connection
with Plaintiff’s FCRA claim against the Ocwen Defendants, § 1681s-2 requires a
                                                                     (continued...)

                                         -33-
Notably, the Federal Trade Commission comments indicate § 1692e(8) does not

impose such an obligation even on a debt collector who had reported to a CRA

and subsequently learned the debt was disputed: “When a debt collector learns of

a dispute after reporting the debt to a credit bureau, the dispute need not also be

reported.” Id. at 50106. Accordingly, CMS’s failure to report that Plaintiff

disputed the debt or to have the Ocwen Defendants’ reporting reversed cannot be

considered when evaluating the timeliness of Plaintiff’s claim.

      Plaintiff has failed to identify actions taken by CMS after January 29, 2007,

within the one-year statute of limitations period, that could support a claim under

the FDCPA. CMS is therefore entitled to summary judgment on this claim. We

need not reach CMS’s alternative argument that summary judgment is appropriate

because it engaged in only non-judicial foreclosure actions, which it maintains are

not covered by the FDCPA. See Maynard v. Cannon, 401 F. App’x 389, 395

(10th Cir. 2010) (assuming for purposes of that case that “non-judicial

foreclosures are covered by the FDCPA”). “We [again] need not resolve this



      5
        (...continued)
person who “furnishes information to one or more consumer reporting agencies”
and determines the information it has furnished is not complete or accurate to
“promptly notify the consumer reporting agency of that determination and provide
to the agency any corrections to that information, or any additional information,
that is necessary to make the information provided by the person to the agency
complete and accurate.” However, Plaintiff has not stated a claim under the
FCRA against CMS. We therefore need not consider whether any such claim
would survive summary judgment.

                                         -34-
debate here.” Id.

                                 C ONCLUSION

      For the foregoing reasons, we REVERSE the portion of the district court’s

order granting summary judgment to the Ocwen Defendants on Plaintiff’s FCRA

claim based on his alleged emotional damages and REMAND for further

proceedings. The district court’s order is otherwise AFFIRMED. Defendant

CMS’s motion for attorney fees is DENIED.




                                     -35-